UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: November 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended November 30, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield day yield (%) as of (%) as of 11-30-09 11-30-09 Six (subsi- (unsubsi- Class 1-year 5-year 10-year months 1-year 5-year 10-year dized) dized) 1 A 23.38 4.22 5.90 10.14 23.38 22.94 77.42 7.15 7.15 B 23.25 4.17 5.80 9.84 23.25 22.66 75.75 6.77 6.77 C 27.25 4.45 5.65 13.85 27.25 24.34 73.22 6.78 6.78 I 29.41 5.55 6.74 15.69 29.41 31.00 92.04 7.86 7.86 R1 28.69 4.81 5.96 15.04 28.69 26.48 78.37 6.98 6.98 R3 28.50 4.78 6.01 15.09 28.50 26.29 79.28 7.13 4.90 R4 28.87 5.09 6.33 15.26 28.87 28.18 84.70 7.44 5.12 R5 29.46 5.44 6.66 15.62 29.46 30.32 90.59 7.74 6.99 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R3, Class R4 and Class R5 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses are as follows: Class A  0.90%, Class B  1.60%, Class C  1.60%, Class I  0.54% and Class R1  1.30%. Class R3  1.20%, Class R4  0.90% and Class R5  0.60%. In addition, the adviser has contractually agreed through June 30, 2010 to the extent necessary to limit the total expenses of each class as follows: 1.25% for Class R3, 0.95% for Class R4, and 0.65% for Class R5 excluding certain expenses such as extraordinary fees, taxes, litigation, brokerage and interest expenses. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors as described in the Funds Class I, Class R1, Class R3, Class R4 and Class R5 share prospectuses. 3 August 18, 1986 is the inception date for the oldest class of shares, Class A shares. The inception dates for Class I and Class R1 shares are September 4, 2001 and August 5, 2003, respectively. The inception date for Class R3, Class R4 and Class R5 shares is May 22, 2009. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively. 6 Strategic Income Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Strategic Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-99 $17,575 $17,575 $18,678 C 2 11-30-99 17,322 17,322 18,678 I 11-30-99 19,204 19,204 18,678 R1 11-30-99 17,837 17,837 18,678 R3 11-30-99 17,928 17,928 18,678 R4 11-30-99 18,470 18,470 18,678 R5 11-30-99 19,059 19,059 18,678 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively, as of November 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I, Class R1, Class R3, Class R4 and Class R5 share prospectuses. 4 August 18, 1986 is the inception date for the oldest class of shares, Class A shares. The inception dates for Class I and Class R1 shares are September 4, 2001 and August 5, 2003, respectively. The inception date for Class R3, Class R4 and Class R5 shares is May 22, 2009. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively. Semiannual report | Strategic Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2009 with the same investment held until November 30, 2009. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period ended 11-30-09 1 Class A $1,000.00 $1,152.40 $4.91 Class B 1,000.00 1,148.40 8.67 Class C 1,000.00 1,148.50 8.67 Class I 1,000.00 1,156.90 2.87 Class R1 1,000.00 1,150.40 6.90 Class R3 1,000.00 1,150.90 6.74 Class R4 1,000.00 1,152.60 5.13 Class R5 1,000.00 1,156.20 3.51 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Strategic Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2009, with the same investment held until November 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period ended 11-30-09 1 Class A $1,000.00 $1,020.50 $4.61 Class B 1,000.00 1,017.00 8.14 Class C 1,000.00 1,017.00 8.14 Class I 1,000.00 1,022.40 2.69 Class R1 1,000.00 1,018.70 6.48 Class R3 1,000.00 1,018.80 6.33 Class R4 1,000.00 1,020.30 4.81 Class R5 1,000.00 1,021.80 3.29 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.91%, 1.61%, 1.60%, 0.52%, 1.28%, 1.25%, 0.95% and 0.64% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Strategic Income Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 50% Foreign Government Bonds 22% Collateralized Mortgage Obligations 12% U.S. Government & Agency Securities 6% Term Loans 3% Common Stocks 2% Municipal Bonds 1% Short-Term Investments & Other 4% Sector Composition Foreign Government 22% Industrials 6% Consumer Discretionary 19% Mortgage Bonds 6% Financials 15% Energy 3% U.S. Government Agency 12% Consumer Staples 2% Materials 6% Health Care 2% Telecommunication Services 6% Other 1% Country Diversification 1 United States 65% France 3% Canada 8% Norway 2% Germany 6% Spain 1% Australia 4% Mexico 1% Brazil 4% Short-Term Investments & Other 6% Quality Distribution 1 AAA 35% BB 12% AA 6% B 17% A 5% CCC 10% BBB 10% Short-Term Investments & Other 5% 1 As apercentage ofnet assets on November30, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of thosesectors. 10 Strategic Income Fund | Semiannual report Funds investments As of 11-30-09 (unaudited) Maturity Rate date Par value Value U.S. Government & Agency Obligations 5.62% (Cost $151,183,503) U.S. Government 2.92% U.S. Treasury Bonds, Bond 9.250% 02-15-16 $3,600,000 5,022,281 Bond 8.125 08-15-19 5,225,000 7,348,064 U.S. Treasury Notes, Note 4.875 08-15-16 6,795,000 7,767,534 Note 4.750 05-15-14 6,000,000 6,777,186 Note 4.250 08-15-15 6,215,000 6,875,344 Note 2.625 06-30-14 11,355,000 11,758,636 U.S. Government Agency 2.70% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 4.500 04-01-39 12,134,818 12,458,572 Federal National Mortgage Association, 15 Yr Pass Thru Ctf 5.000 12-01-22 10,437,467 11,112,233 15 Yr Pass Thru Ctf 4.000 06-01-24 18,004,194 18,523,221 Corporate Bonds 50.18% (Cost $770,375,453) Consumer Discretionary 14.92% Auto Components 1.64% Allison Transmission, Inc., Gtd Sr Note (S) 11.250 11-01-15 5,459,000 5,595,462 Gtd Sr Note (S) 11.000 11-01-15 7,951,000 8,229,285 Exide Technologies, Sr Sec Note Series B 10.500 03-15-13 5,610,000 5,581,950 Goodyear Tire & Rubber Co., Sr Note 10.500 05-15-16 875,000 940,625 Sr Sec Note 8.625 12-01-11 1,445,000 1,479,319 Lear Corp., Gtd Sr Note Series B (H) 8.750 12-01-16 2,645,000  Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 3,865,000 3,787,700 Automobiles 0.26% TRW Automotive, Inc., Sr Note (S) 8.875 12-01-17 1,090,000 1,091,363 Volkswagen Financial Services AG, Sr Note Series EMTN (EUR) (D) 5.375 01-25-12 1,840,000 2,925,998 See notes to financial statements Semiannual report | Strategic Income Fund 11 Maturity Rate date Par value Value Hotels, Restaurants & Leisure 4.44% Chukchansi Economic Development Authority, Sr Note (S) 8.000% 11-15-13 $4,010,000 $2,837,075 Fontainebleau Las Vegas Holdings LLC, Note (H)(S) 10.250 06-15-15 3,455,000 34,550 Sr Note (H) 12.500 06-01-22 3,951,700 52,126 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02-15-15 4,330,000 4,194,688 Greektown Holdings LLC, Sr Note (H)(S) 10.750 12-01-13 9,070,000 1,893,363 HRP Myrtle Beach Operations LLC, Sr Sec Note (H)(S) Zero 04-01-12 4,915,000  Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 10,070,000 9,163,700 Landrys Restaurants, Inc., Gtd Sec Sr Note (S) 11.625 12-01-15 2,520,000 2,564,100 Little Traverse Bay Bands of Odawa Indians, Sr Note (H)(S) 10.250 02-15-14 5,000,000 1,250,000 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10-15-10 3,030,000 1,977,075 Marquee Holdings, Inc., Sr Note Series B 12.000 08-15-14 3,595,000 2,947,900 Mashantucket Western Pequot Tribe, Bond Series A (S) 8.500 11-15-15 4,910,000 1,178,400 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 6,245,000 4,933,550 Sr Sec Note 11.500 11-01-17 780,000 764,400 Sr Sub Note 7.125 08-15-14 5,540,000 3,490,200 MTR Gaming Group, Inc., Gtd Sr Sec Note (S) 12.625 07-15-14 6,735,000 6,246,713 Gtd Sr Sub Note Series B 9.000 06-01-12 4,850,000 3,734,500 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 3,714,000 3,871,845 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02-01-15 2,865,000 1,489,800 Turning Stone Resort Casino Enterprises, Sr Note (S) 9.125 12-15-10 1,275,000 1,265,438 Sr Note (S) 9.125 09-15-14 9,620,000 9,355,450 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 6,173,000 3,518,610 Yonkers Racing Corp., Sr Sec Note (S) 11.375 07-15-16 2,455,000 2,553,200 Household Durables 0.06% Standard Pacific Corp., Gtd Note 6.250 04-01-14 1,015,000 895,738 Leisure Equipment & Products 0.10% Toys R Us Property Co. LLC, Sr Sec Note (S) 8.500 12-01-17 1,575,000 1,575,000 Media 7.71% AMC Entertainment, Inc., Sr Note 8.750 06-01-19 2,135,000 2,172,363 Sr Sub Note 8.000 03-01-14 7,640,000 7,200,700 Cablevision Systems Corp., Sr Note (S) 8.625 09-15-17 4,905,000 5,027,625 See notes to financial statements 12 Strategic Income Fund | Semiannual report Maturity Rate date Par value Value Media (continued) Canadian Satellite Radio Holdings, Inc., Sr Note 1.000% 02-14-16 $318,359 $107,253 Charter Communications Holdings I LLC, Gtd Sr Note (H) 11.000 10-01-15 1,040,000 209,300 Sr Sec Note (H) 11.000 10-01-15 15,290,000 3,153,563 Charter Communications Holdings II LLC, Gtd Sr Note (H) 10.250 09-15-10 495,000 613,800 Gtd Sr Note (H) 10.250 09-15-10 5,255,000 6,542,475 Gtd Sr Note (H)(S) 10.250 10-01-13 11,757,000 13,638,120 Charter Communications Holdings LLC, Sr Note 8.750 11-15-13 3,030,000 3,336,788 Cinemark USA, Inc., Gtd Sr Note (S) 8.625 06-15-19 1,435,000 1,478,050 Clear Channel Communications, Inc., Gtd Sr Note 11.000 08-01-16 4,075,000 2,078,250 Gtd Sr Note 10.750 08-01-16 7,595,000 4,841,813 Comcast Corp., Gtd Note 4.950 06-15-16 1,800,000 1,879,441 CSC Holdings, Inc., Sr Note (S) 8.500 06-15-15 3,680,000 3,868,600 DirecTV Holdings LLC, Gtd Sr Note (S) 5.875 10-01-19 2,350,000 2,432,067 Idearc, Inc., Gtd Sr Note (H) 8.000 11-15-16 5,300,000 318,000 R.H. Donnelley Corp., Sr Note Series A3 (H) 8.875 01-15-16 5,000,000 450,000 Regal Cinemas Corp., Gtd Sr Note (S) 8.625 07-15-19 830,000 850,750 Shaw Communications, Inc., Sr Note (CAD) (D) 6.500 06-02-14 3,055,000 3,221,876 Sr Note (CAD) (D) 6.100 11-16-12 9,000,000 9,230,841 Sr Note (CAD) (D) 5.700 03-02-17 2,325,000 2,353,374 Time Warner Cable, Inc., Gtd Note 8.750 02-14-19 $1,380,000 1,715,910 Gtd Note 8.250 04-01-19 2,175,000 2,647,364 Gtd Sr Note 6.750 07-01-18 3,770,000 4,208,455 XM Satellite Radio, Inc., Gtd Sr Note (S) 13.000 08-01-13 15,390,000 15,967,125 Sr Note 9.625 08-01-13 14,140,000 13,645,100 Sr Sec Note 11.250 06-15-13 6,660,000 7,026,300 Young Broadcasting, Inc., Gtd Sr Sub Note (H) 10.000 03-01-11 4,960,000 49,600 Multiline Retail 0.47% Michaels Stores, Inc., Gtd Sr Note 10.000 11-01-14 1,115,000 1,137,300 Gtd Sr Sub Bond 11.375 11-01-16 6,265,000 6,233,675 Personal Products 0.08% Revlon Consumer Products Corp., Gtd Sec Sr Note (S) 9.750 11-15-15 1,280,000 1,299,200 Textiles, Apparel & Luxury Goods 0.16% Burlington Coat Factory Warehouse Corp., Gtd Sr Note 11.125 04-15-14 2,360,000 2,442,600 See notes to financial statements Semiannual report | Strategic Income Fund 13 Maturity Rate date Par value Value Consumer Staples 1.95% Food Products 1.34% Cosan SA Industria e Comercio, Perpetual Bond (S) 8.250% 02-28-49 $5,750,000 5,020,787 Dole Food Company, Inc., Gtd Note 8.875 03-15-11 201,000 201,251 Viterra, Inc., Sr Note (CAD) (D) 8.500 07-07-14 9,700,000 9,870,949 Sr Note (CAD) (D) 8.000 04-08-13 5,800,000 5,857,538 Household Products 0.52% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02-15-15 $6,155,000 6,001,125 Gtd Sr Sub Note Ser B 9.750 02-15-17 2,180,000 2,081,900 Personal Products 0.09% JohnsonDiversey, Inc., Sr Note (S) 8.250 11-15-19 1,410,000 1,406,475 Energy 2.41% Energy Equipment & Services 0.87% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 11,355,000 10,702,088 NGPL Pipeco LLC, Sr Note (S) 7.119 12-15-17 2,510,000 2,831,561 Oil, Gas & Consumable Fuels 1.54% MarkWest Energy Partners LP, Gtd Sr Note Series B 8.500 07-15-16 7,135,000 7,188,513 Sr Note 8.750 04-15-18 1,395,000 1,405,463 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 6,180,000 6,241,800 Regency Energy Partners LP, Sr Note (S) 9.375 06-01-16 7,000,000 7,402,500 Targa Resources Partners LP, Gtd Note 8.250 07-01-16 1,895,000 1,857,100 Financials 12.73% Capital Markets 1.84% Catalent Pharma Solutions, Inc., Gtd Sr Note 9.500 04-15-15 1,080,000 955,800 Kreditanstalt fuer Wiederaufbau, EMTN, Gtd Sr Note (IDR) (D) 7.000 10-22-12 146,400,000,000 15,167,040 Macquarie Group, Ltd., Sr Note (S) 7.300 08-01-14 $1,735,000 1,896,221 Morgan Stanley, Sr Note (S) (BRL) (D) 10.090 05-03-17 6,295,000 3,245,215 Swedish Exportkredit AB, Sr Note Series GMTN 7.625 06-30-14 $9,700,000 7,424,529 Commercial Banks 0.43% Allfirst Preferred Capital Trust, Gtd Jr Sub Note (P) 1.784 07-15-29 2,410,000 1,552,908 First Tennessee Bank N.A., Sub Note Series BKNT 5.050 01-15-15 1,624,000 1,443,629 Santander Issuances S.A., Sub Note (6.5% to 11-11-14 then variable) (S) 6.500 08-11-19 3,400,000 3,732,493 See notes to financial statements 14 Strategic Income Fund | Semiannual report Maturity Rate date Par value Value Consumer Finance 1.23% Discover Financial Services, Sr Note 10.250% 07-15-19 $3,100,000 $3,640,981 Ford Motor Credit Company LLC, Sr Note 8.700 10-01-14 3,310,000 3,400,681 Sr Note 7.500 08-01-12 5,000,000 4,955,005 SLM Corp., Sr Note Series MTN 8.450 06-15-18 8,000,000 7,226,376 Diversified Financial Services 7.79% CCM Merger, Inc., Note (S) 8.000 08-01-13 12,265,000 9,934,650 Council of Europe Development Bank, Note (AUD) (D) 5.250 05-27-13 10,550,000 9,559,559 European Investment Bank, Bond (AUD) (D) 5.375 05-20-14 11,836,000 10,667,145 GE Capital Australia Funding Property Ltd., Gtd Sr Note Series MTN (AUD) (D) 6.500 11-15-11 7,900,000 7,224,722 General Electric Capital Corp, Sr Note Series A MTN (NZD) (D) 7.625 12-10-14 17,295,000 12,867,816 General Electric Capital Corp., Sr Note (NZD) (D) 6.625 02-04-10 19,500,000 14,024,742 Inter-American Development Bank, Sr Note Series INTL (NZD) (D) 7.250 05-24-12 20,555,000 15,690,590 Sr Note Series MPLE (CAD) (D) 4.250 12-02-12 4,770,000 4,824,552 Sr Note Series MTN (AUD) (D) 5.375 05-27-14 13,790,000 12,426,449 International Bank for Reconstruction & Development (NZD) (D) 5.375 12-15-14 5,320,000 3,800,610 International Finance Corp., Sr Note (AUD) (D) 7.500 02-28-13 9,510,000 9,257,143 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10-18-17 $2,785,000 2,826,775 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02-08-14 1,765,000 1,482,600 TAM Capital, Inc., Gtd Sr Note 7.375 04-25-17 3,135,000 2,758,800 Volvo Treasury AB, Note (S) 5.950 04-01-15 2,590,000 2,709,049 Voto-Votorantim Overseas Trading Operations NV, Gtd Sr Note (S) 6.625 09-25-19 1,545,000 1,521,825 Insurance 0.56% Liberty Mutual Group, Inc., Note (10.75% to 6-15-38 then variable) (S) 10.750 06-15-58 4,910,000 5,130,950 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 2,585,000 2,145,550 Willis North America, Inc., Gtd Sr Note 7.000 09-29-19 1,425,000 1,454,281 Real Estate Investment Trusts (REITs) 0.04% Omega Healthcare Investors, Inc., Gtd Sr Note 7.000 04-01-14 600,000 582,000 See notes to financial statements Semiannual report | Strategic Income Fund 15 Maturity Rate date Par value Value Real Estate Management & Development 0.84% Realogy Corp., Gtd Sr Note 10.500% 04-15-14 $6,950,000 $5,594,750 Gtd Sr Note PIK 11.000 04-15-14 9,954,643 7,565,529 Health Care 1.43% Health Care Equipment & Supplies 0.68% HCA, Inc., Sr Sec Note (S) 8.500 04-15-19 10,000,000 10,550,000 Health Care Providers & Services 0.75% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 6,275,000 6,400,500 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 5,041,000 5,343,460 Industrials 4.59% Airlines 1.66% Delta Air Lines, Inc., Collateralized Bond 6.821 08-10-22 4,074,763 3,820,091 Sr Sec Note (S) 12.250 03-15-15 2,810,000 2,599,250 Sr Sec Note (S) 9.500 09-15-14 3,315,000 3,364,725 Global Aviation Holdings, Ltd., Gtd Sr Note (S) 14.000 08-15-13 8,740,000 8,652,600 United Air Lines, Inc., Gtd Note 9.750 01-15-17 4,980,000 5,054,700 Sr Sec Gtd Note 10.400 11-01-16 2,405,000 2,477,150 Automobiles 0.88% DaimlerChrysler N.A. Holding Corp., Gtd Sr Note Series E MTN (EUR) (D) 4.375 03-21-13 8,755,000 13,652,901 Commercial Paper 0.17% Graham Packaging Co. LP, Sr Notes (S) 8.250 01-01-17 $2,730,000 2,668,575 Commercial Services & Supplies 0.32% ARAMARK Services, Inc., Gtd Note 8.500 02-01-15 5,000,000 5,012,500 Electrical Equipment 0.09% Baldor Electric Co., Gtd Note 8.625 02-15-17 1,330,000 1,356,600 Industrial Conglomerates 0.41% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10-17-17 3,380,000 3,211,000 Hutchison Whampoa International, Ltd., Gtd Note (S) 4.625 09-11-15 2,550,000 2,598,863 Smiths Group PLC, Gtd Sr Note (S) 7.200 05-15-19 520,000 586,455 Machinery 0.73% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.000 08-15-13 2,905,000 3,193,496 Mueller Water Products, Inc., Gtd Sr Sub Note 7.375 06-01-17 9,100,000 8,190,000 See notes to financial statements 16 Strategic Income Fund | Semiannual report Maturity Rate date Par value Value Marine 0.13% Navios Maritime Holdings, Inc., Sr Note 9.500% 12-15-14 $2,000,000 $1,967,500 Road & Rail 0.20% RailAmerica, Inc., Gtd Sr Sec Note (S) 9.250 07-01-17 2,997,000 3,131,865 Information Technology 0.26% Software 0.26% Vangent, Inc., Gtd Sr Sub Note 9.625 02-15-15 4,355,000 4,082,813 Materials 5.43% Chemicals 1.25% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 4,340,000 4,047,050 Berry Plastics Corp., Gtd Sec Note 8.875 09-15-14 2,660,000 2,427,250 Berry Plastics Escrow LLC, Sr Sec Note (S) 8.250 11-15-15 5,255,000 5,163,038 Braskem S.A., Note (S) 11.750 01-22-14 2,800,000 3,402,000 Lumena Resources Corp., Sr Note (S) 12.000 10-27-14 4,770,000 4,442,478 Containers & Packaging 1.51% Ball Corp., Gtd Sr Note 6.625 03-15-18 515,000 504,700 Graham Packaging Company LP, Gtd Sr Sub Note 9.875 10-15-14 1,035,000 1,050,525 Graphic Packaging International, Inc., Gtd Sr Note 9.500 06-15-17 4,290,000 4,525,950 Gtd Sr Sub Note 9.500 08-15-13 8,060,000 8,261,500 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 3,200,000 3,264,000 Sealed Air Corp., Sr Note (S) 7.875 06-15-17 3,025,000 3,223,579 Smurfit-Stone Container Enterprises, Inc., Sr Note (H) 8.375 07-01-12 3,015,000 2,374,313 Smurfit-Stone Container, Inc., Sr Note (H) 8.000 03-15-17 455,000 358,313 Metals & Mining 1.77% CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 11,910,000 11,776,013 CSN Islands XI Corp, Gtd Sr Note (S) 6.875 09-21-19 1,560,000 1,552,200 Gerdau Holdings, Inc., Gtd Sr Note (S) 7.000 01-20-20 2,525,000 2,504,800 OI European Group BV, Gtd Sr Note (EUR) (D) (S) 6.875 03-31-17 1,715,000 2,446,402 Rio Tinto Finance USA, Ltd., Gtd Sr Note 9.000 05-01-19 $2,500,000 3,186,658 Gtd Sr Note 7.125 07-15-28 3,985,000 4,517,117 Teck Resources, Ltd., Sr Sec Note (S) 10.750 05-15-19 1,385,000 1,616,988 See notes to financial statements Semiannual report | Strategic Income Fund 17 Maturity Rate date Par value Value Paper & Forest Products 0.90% Abitibi-Consolidated Co. of Canada, Gtd Sr Sec Note (H)(S) 13.750% 04-01-11 $5,155,000 $5,825,150 International Paper Co., Sr Note 7.950 06-15-18 2,990,000 3,461,436 NewPage Corp., Gtd Sr Sec Note (S) 11.375 12-31-14 750,000 738,750 PE Paper Escrow GmbH, Sr Sec Note (S) 12.000 08-01-14 605,000 663,988 Pope & Talbot, Inc., Debenture (H) 8.375 06-01-13 3,000,000 12,750 Sr Note (H) 8.375 06-01-13 5,250,000 22,313 Verso Paper Holdings LLC, Gtd Sr Note Series B 9.125 08-01-14 1,995,000 1,835,400 Sr Sec Note (S) 11.500 07-01-14 1,415,000 1,542,350 Telecommunication Services 5.70% Diversified Telecommunication Services 2.66% AT&T, Inc., Sr Note 6.700 11-15-13 2,730,000 3,130,308 Axtel SAB de CV, Sr Note (S) 9.000 09-22-19 1,705,000 1,743,363 Sr Note (S) 7.625 02-01-17 5,000,000 4,850,000 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 5,850,000 5,813,438 Citizens Communications Co., Sr Note 7.125 03-15-19 2,770,000 2,583,025 Digicel Group, Ltd., Sr Note (S) 8.250 09-01-17 3,050,000 2,981,746 Intelsat Bermuda, Ltd., Gtd Note (S) 11.250 02-04-17 4,660,000 4,613,400 Intelsat Jackson Holdings, Ltd., Gtd Sr Note 11.500 06-15-16 2,290,000 2,421,675 Gtd Sr Note 11.250 06-15-16 2,010,000 2,145,675 Verizon Wireless Capital LLC, Sr Note 7.375 11-15-13 3,000,000 3,494,406 West Corp., Gtd Sr Sub Note 11.000 10-15-16 7,705,000 7,762,788 Wireless Telecommunication Services 3.04% American Tower Corp., Sr Note 7.000 10-15-17 3,500,000 3,850,000 CC Holdings GS V LLC, Sr Note (S) 7.750 05-01-17 2,365,000 2,500,988 Centennial Communications Corp., Sr Note 10.000 01-01-13 6,815,000 7,155,750 Crown Castle International Corp., Sr Note 7.125 11-01-19 1,985,000 1,960,188 Grupo Iusacell SA de CV, Sr Sec Note (S) 10.000 12-31-13 2,313,322 832,796 Nextel Communications, Inc., Gtd Note 7.375 08-01-15 8,000,000 7,400,000 NII Capital Corp., Gtd Sr Note (S) 10.000 08-15-16 2,025,000 2,146,500 See notes to financial statements 18 Strategic Income Fund | Semiannual report Maturity Rate date Par value Value Wireless Telecommunication Services (continued) Rogers Cable, Inc., Sr Sec Note (CAD) (D) 7.250% 12-15-11 6,750,000 $7,040,172 Sprint Capital Corp., Gtd Sr Note 8.750 03-15-32 $6,820,000 5,839,625 Gtd Sr Note 8.375 03-15-12 8,405,000 8,594,113 Utilities 0.76% Electric Utilities 0.60% Appalachian Power Co., Sr Note 5.000 06-01-17 2,305,000 2,348,106 Cia de Transporte de Energia Electrica de Alta Tension SA, Sr Note (S) 8.875 12-15-16 835,000 684,700 Texas Competitive Electric Holdings Comapny LLC, Gtd Sr Note Series A 10.250 11-01-15 8,945,000 6,350,950 Multi-Utilities 0.16% Dominion Resources, Inc., Sr Note 5.600 11-15-16 2,305,000 2,483,174 Convertible Bonds 1.07% (Cost $10,794,453) Consumer Discretionary 0.95% Automobiles 0.42% Ford Motor Company, Sr Note 4.250% 11-15-16 $3,455,000 3,934,381 TRW Automotive, Inc., Gtd Sr Note (S) 3.500 12-01-15 2,515,000 2,604,408 Household Durables 0.05% Beazer Homes USA, Inc., Gtd Sr Note 4.625 06-15-24 930,000 831,249 Media 0.48% Charter Communications, Inc., Bond (H) 6.500 10-01-27 5,955,000 2,024,700 XM Satellite Radio, Inc., Sr Sub Note (S) 7.000 12-01-14 7,165,000 5,445,400 Energy 0.12% Oil, Gas & Consumable Fuels 0.12% Chesapeake Energy Corp., Gtd Sr Bond 2.250 12-15-38 2,460,000 1,823,475 Municipal Bonds 1.09% (Cost $16,894,707) California 0.91% California State Public Works Board, Build America Bonds, Ser G2 8.361% 10-01-34 $6,040,000 6,292,049 State of California, Taxable Various Purposes 7.300 10-01-39 5,185,000 5,184,896 Taxable Various Purposes 6.200 10-01-19 2,595,000 2,635,767 New York 0.18% City of New York, Build America Bonds 5.206 10-01-31 3,005,000 2,896,970 See notes to financial statements Semiannual report | Strategic Income Fund 19 Maturity Rate date Par value Value Foreign Government Obligations 21.80% (Cost $310,562,570) Foreign Government 21.80% Belgium, Government of, Bond (EUR) (D) 3.500% 03-28-15 9,500,000 14,824,198 Canada Housing Trust, Note (CAD) (D) 4.800 06-15-12 2,340,000 2,393,655 Federal Republic of Germany, Bond (EUR) (D) 5.000 01-04-12 8,590,000 13,866,730 Bond (EUR) (D) 4.250 07-04-18 25,430,000 41,806,239 Bond (EUR) (D) 4.000 09-10-10 7,800,000 12,007,126 Bond (EUR) (D) 3.750 01-04-19 7,582,000 12,008,418 Federative Republic of Brazil, Sr Bond (BRL) (D) 10.250 01-10-28 77,670,000 44,243,805 Government of France, Bond (EUR) (D) 4.750 10-25-12 10,700,000 17,425,188 Bond (EUR) (D) 4.250 04-25-19 7,805,000 12,579,357 Note (EUR) (D) 2.500 01-12-14 5,900,000 8,945,262 Government of Mexico, Sr Bond 11.375 09-15-16 $3,800,000 5,320,000 Government of Spain, Bond (EUR) (D) 5.400 07-30-11 8,520,000 13,650,489 New South Wales Treasury Corp., Sr Bond (AUD) (D) 5.500 08-01-14 18,339,000 16,797,416 Bond (AUD) (D) 6.000 05-01-12 27,337,000 25,602,019 Norwegian Government, Bond (NOK) (D) 5.000 05-15-15 92,202,000 17,441,536 Bond (NOK) (D) 4.500 05-22-19 61,486,000 11,335,805 Ontario School Boards Financing Corp., Debenture (CAD) (D) 6.250 10-19-16 8,485,000 9,287,111 Province of Ontario, Debenture (CAD) (D) 4.500 03-08-15 8,915,000 9,137,410 Note (NZD) (D) 6.250 06-16-15 30,690,000 22,428,893 Note (CAD) (D) 4.750 06-02-13 14,000,000 14,406,045 Province of Quebec, Debenture (CAD) (D) 5.250 10-01-13 14,000,000 14,679,041 Maturity Rate date Par value Value Term Loans 3.14% (Cost $42,849,313) Consumer Discretionary 1.73% Auto Components 0.75% Lear Corp. 5.000% 04-25-12 $10,155,056 11,779,865 Hotels, Restaurants & Leisure 0.14% East Valley Tourist Development Authority 12.000 08-06-12 502,421 346,671 Greektown Holdings LLC 9.750 12-31-09 1,841,166 1,843,780 Media 0.57% Dex Media West LLC 7.00 10-24-14 2,591,975 2,326,298 Idearc, Inc. (T) Zero 11-17-14 13,644,600 6,544,537 See notes to financial statements 20 Strategic Income Fund | Semiannual report Maturity Rate date Par value Value Specialty Retail 0.27% Michaels Stores, Inc. 2.563% 10-31-13 $4,830,204 $4,155,990 Financials 0.08% Real Estate Management & Development 0.08% Realogy Corp. 13.500 10-16-17 1,105,000 1,137,598 Health Care 0.10% Health Care Equipment & Supplies 0.10% Bausch & Lomb, Inc. (EUR) (D) 3.989 04-11-15 1,117,200 1,556,969 Industrials 0.82% Airlines 0.72% Delta Airlines, Inc. 3.534 04-30-14 $10,012,734 8,121,038 US Airways Group, Inc. 2.781 03-26-14 4,756,061 3,118,192 Commercial Services & Supplies 0.10% Quebecor World Capital Corp. 6.636 07-10-12 1,582,138 1,586,094 Materials 0.41% Paper & Forest Products 0.41% AbitibiBowater, Inc. 11.000 06-30-10 7,375,000 6,416,250 Shares Value Common Stocks 1.69% (Cost $31,557,175) Consumer Discretionary 0.91% Auto Components 0.31% Lear Corp. 77,743 4,897,032 Hotels, Restaurants & Leisure 0.00% Fontainebleau Resorts LLC, Class A (I) 67,568  Media 0.60% Sirius XM Radio, Inc. (I) 14,769,784 9,304,964 Consumer Staples 0.54% Food & Staples Retailing 0.54% CVS Caremark Corp. 270,500 8,388,205 Financials 0.13% Commercial Banks 0.13% Citizens Republic Banking Corp., Inc. (W) 3,803,286 2,129,840 Materials 0.04% Containers & Packaging 0.04% Pactiv Corp. (I) 27,426 667,823 Telecommunication Services 0.07% Diversified Telecommunication Services 0.05% Chunghwa Telecom Company, Ltd., SADR 32,447 577,232 Colt Telecom Group SA 31,242 63,292 Deutsche Telekom AG, SADR 8,253 122,557 Manitoba Telecom Services, Inc. 910 27,761 Wireless Telecommunication Services 0.02% USA Mobility, Inc. 25,267 252,165 See notes to financial statements Semiannual report | Strategic Income Fund 21 Maturity Rate date Par value Value Collateralized Mortgage Obligations 11.98% (Cost $106,942,370) Collateralized Mortgage Obligations 11.98% American Home Mortgage Assets, Series 2006-6, Class XP IO 3.011% 12-25-46 $60,366,928 2,716,512 American Home Mortgage Investment Trust, Series 2007-1, Class GIOP IO 2.078 05-25-47 35,103,783 2,172,047 American Tower Trust, Series 2007-1A, Class C (S) 5.615 04-15-37 1,285,000 1,304,275 Banc of America Commercial Mortgage, Inc., Series 2006-5, Class A4 5.414 09-10-47 11,640,000 11,010,221 Bear Stearns Mortgage Funding Trust, Series 2006-AR1, Class 2A1 (P) 0.456 08-25-36 2,070,679 1,019,912 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A4 (P) 5.399 07-15-44 10,270,000 10,322,233 Countrywide Alternative Loan Trust, Series 2004-28CB, Class 3A1 6.000 01-25-35 8,662,558 7,931,655 Series 2006-OA12, Class X IO 3.262 09-20-46 27,643,910 1,192,144 Series 2007-25, Class 1A2 6.500 11-25-37 6,024,938 3,796,652 Series 2005-59, Class 2X IO 2.826 11-20-35 34,411,296 1,023,736 Crown Castle Towers LLC, Series 2006-1A, Class G (S) 6.795 11-15-36 3,835,000 3,911,700 Series 2006-1A, Class F (S) 6.650 11-15-36 3,210,000 3,258,150 DB Master Finance LLC, Series 2006-1, Class-M1 (S) 8.285 06-20-31 2,755,000 2,312,657 Downey Savings & Loan Association Mortgage Loan Trust, Series 2005-AR2, Class X2 (P) 2.520 03-19-45 97,817,156 3,973,822 Series 2005-AR1, Class X2 (P) 2.831 03-19-45 65,017,006 2,641,316 Federal Home Loan Mortgage Corp., Series 3154, Class PM 5.500 05-15-34 13,001,810 14,110,494 Series 3228, Class PL 5.500 10-15-34 25,320,000 27,435,529 Federal National Mortgage Association, Series 2006-117, Class PD 5.500 07-25-35 16,925,000 18,252,714 Series 2006-65, CLass TE 5.500 05-25-35 6,470,000 7,051,575 Series 2006-84, Class MP 5.500 08-25-35 7,905,000 8,633,084 First Horizon Alternative Mortgage Securities, Series 2006-RE1, Class A1 5.500 05-25-35 3,907,644 2,983,242 Global Tower Acquisition Partners LLC, Series 2007-1A, Class G (S) 7.874 05-15-37 1,840,000 1,672,602 Greenpoint Mortgage Funding Trust, Series 2005-AR4, Class 4A2 (P) 0.596 10-25-45 5,088,765 1,725,263 Series 2006-AR1, Class A2A (P) 0.606 02-25-36 2,899,606 795,809 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A4 (P) 6.116 07-10-38 9,865,000 8,957,221 Harborview Mortgage Loan Trust, Series 2005-8, Class 1X IO 2.672 09-19-35 31,153,983 1,182,879 Series 2006-SB1, Class A1A (P) 1.482 12-19-36 5,226,945 1,885,330 Series 2007-3, Class ES IO 0.350 05-19-47 74,455,111 698,017 Series 2007-4, Class ES IO 0.350 07-19-47 77,818,416 729,548 Series 2007-6, Class ES (S) IO 0.342 08-19-37 57,459,863 538,686 Harborview NIM Corp., Series 2007-3A, Class N1 (S) 6.654 05-19-37 34,143  See notes to financial statements 22 Strategic Income Fund | Semiannual report Maturity Rate date Par value Value Collateralized Mortgage Obligations (continued) IndyMac Index Mortgage Loan Trust, Series 2005-AR18, Class 1X IO 2.699% 10-25-36 $73,578,831 $2,251,512 Series 2005-AR18, Class 2X IO 2.427 10-25-36 83,363,873 2,600,953 Morgan Stanley Mortgage Loan Trust, Series 2004-9, Class 1A (P) 6.110 11-25-34 5,514,162 5,214,729 Suntrust Adjustable Rate Mortgage Loan Trust, Series 2007-2, Class 4A1 (P) 5.737 04-25-37 8,895,858 5,988,784 Washington Mutual, Inc., Series 2005-AR13, Class X IO 1.961 10-25-45 179,574,895 4,713,841 Series 2007-OA5, Class 1XPP IO 0.851 06-25-47 196,099,726 2,267,403 Series 2007-OA6, Class 1XPP IO 0.796 07-25-47 114,588,976 1,145,890 Series 2005-AR13, Class B1 (P) 0.836 10-25-45 5,101,509 562,476 Series 2005-AR6, Class B1 (P) 0.836 04-25-45 8,168,745 819,041 Wells Fargo Mortgage Backed Securities Trust, Ser 2006-AR12, Class 1A1 (P) 6.026 09-25-36 7,906,329 6,114,116 Maturity Rate date Par value Value Asset Backed Securities 0.86% (Cost $16,338,753) Asset Backed Securities 0.86% DB Master Finance LLC, Series 2006-1, Class-A2 (S) 5.779% 06-20-31 $2,460,000 2,351,735 Dominos Pizza Master Issuer LLC, Series 2007-1, Class M1 (S) 7.629 04-25-37 5,660,000 4,414,800 Series 2007-1, Class A2 (S) 5.261 04-25-37 6,055,000 5,195,075 Lehman XS Trust, Series 2005-5N, Class 3A2 (P) 0.596 11-25-35 1,258,363 420,809 Series 2006-2N, Class 1A2 (P) 0.576 02-25-46 5,269,253 1,064,790 Notional par/ Excercise Expiration Issuer contracts price date Value Options Purchased 0.01% (Cost $5,601,308) Financials 0.01% Comcast Corp. (Call) 7,000 $25.00 01-16-10 35,000 Currency CAD (Call) 27,400,000 1.30 02-25-10 14,960 Currency CAD (Put) 27,890,000 1.30 04-01-10 46,660 Currency EUR (Call) 65,000,000 1.25 01-29-10 15,080 Currency EUR (Put) 52,000,000 1.29 12-02-09 78 Currency JPY (Call) 53,000,000 110.00 03-12-10 1,166 Currency JPY (Put) 51,700,000 115.00 04-01-10 620 See notes to financial statements Semiannual report | Strategic Income Fund 23 Shares Value Warrants 0.03% (Cost $318,534) Consumer Discretionary 0.03% Auto Components 0.03% Lear Corp. (Expiration date 11-09-2014; strike price $0.01) (I) 10,367 511,404 Media 0.00% Virgin Media, Inc. (Expiration date 01-10-2011; strike price $105.17) (I) 28,043 844 Maturity Yield* date Par value Value Short-Term Investments 1.63% (Cost $25,317,000) Repurchase Agreement 0.05% Repurchase Agreement with State Street Corp. dated 11-30-09 at 0.05% to be repurchased at $817,001 on 12-01-2009, collateralized by $835,000 Federal Home Loan Bank , zero coupon due 12-08-2009 (valued at $834,583, including interest). 0.050% 12-01-09 $817,000 817,000 U.S. Government Agency 1.58% Federal Home Loan Bank, Discount Note 0.020 12-01-09 24,500,000 24,500,000 Total investments (Cost $1,488,735,139)  99.10% Other assets and liabilities, net 0.90% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Currency abbreviations AUD  Australian Dollar BRL  Brazilian Real CAD  Canadian Dollar EUR  Euro IDR  Indonesian Rupiah NZD  New Zealand Dollar NOK  Norwegian Krone BKNT Bank Note EMTN European Medium Term Note GMTN Global Medium Term Note Gtd Guaranteed IO Interest Only Security Interest Tranche of Stripped Mortgage Pool MTN Medium-Term Note NIM Net Interest Margin PIK Paid In Kind REIT Real Estate Investment Trust SADR Sponsored American Depositary Receipts (D) Par value of foreign bonds is expressed in local currency as shown parenthetically in security description. (H) Issuer filed for protection under the Federal Bankruptcy Code and/or is in default of interest payment. See notes to financial statements 24 Strategic Income Fund | Semiannual report (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $308,662,331 or 19.870% of the net assets of the Fund as of November 30, 2009. (T) All or a portion of this position represents unsettled loan commitment. The coupon rate will be determined at time of settlement. (W) The Fund owns 5% or more of the outstanding voting securities of the issuer (See Note 9). * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At November 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,492,198,527. Net unrealized appreciation aggregated $53,921,283, of which $149,631,465 related to appreciated investment securities and $95,710,182 related to depreciated investment securities. See notes to financial statements Semiannual report | Strategic Income Fund 25 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,486,205,759) $1,543,989,970 Investments in affiliated issuers, at value (Cost $2,529,380) $2,129,840 Total investments, at value (Cost $1,488,735,139) Cash 997 Foreign currency, at value (Cost $725,783) 729,479 Cash held at broker for futurescontracts 6,429,638 Receivable for investmentssold 397,177 Receivable for forward foreign currency exchange contracts (Note3) 22,246,034 Receivable for fund sharessold 5,228,940 Dividends and interestreceivable 30,471,912 Otherreceivables and prepaid assets 216,361 Totalassets Liabilities Payable for investmentspurchased 4,675,795 Payable for delayed delivery securitiespurchased 3,008,063 Payable for forward foreign currency exchange contracts (Note3) 40,097,668 Payable for fund sharesrepurchased 641,475 Payable for options written, at value (Premiums received, $1,418,507) (Note3) 61,620 Payable for futures variationmargin 117,436 Distributionspayable 2,466,850 Payable toaffiliates Accounting and legal servicesfees 31,723 Transfer agentfees 375,339 Distribution and servicefees 7,324 Trusteesfees 3,253 Managementfees 166 Other liabilities and accruedexpenses 172,534 Totalliabilities Netassets Capital paid-in $1,718,263,139 Undistributed net investmentincome 40,618,825 Accumulated net realized loss on investments, futures contracts, written options and foreign currencytransactions (237,732,941) Net unrealized appreciation on investments, futures contracts, written options and translation of assets and liabilities in foreigncurrencies 39,032,079 Netassets See notes to financial statements 26 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($997,322,580 ÷ 160,120,692shares) 1 $6.23 Class B ($142,011,904 ÷ 22,797,349shares) 1 $6.23 Class C ($309,454,754 ÷ 49,683,047shares) $6.23 Class I ($104,936,309 ÷ 16,883,770shares) $6.22 Class R1 ($6,139,559 ÷ 985,623shares) $6.23 Class R3 ($27,841 ÷ 4,481shares) $6.21 Class R4 ($27,842 ÷ 4,481shares) $6.21 Class R5 ($260,313 ÷ 41,846shares) $6.22 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $6.52 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Strategic Income Fund 27 F I N A N C I A LS T A T E M E N T S Statement of operations For the period ended 11-30-09 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $56,550,802 Dividends 140,955 Less foreign taxeswithheld (18,486) Total investmentincome Expenses Investment management fees (Note5) 2,443,434 Distribution and service fees (Note5) 3,292,002 Accounting and legal services fees 135,670 Transfer agent fees (Note5) 1,068,968 Trustees fees (Note6) 62,663 State registration fees 13,321 Printing and postagefees 111,815 Professionalfees 133,867 Custodianfees 123,556 Other 10,792 Totalexpenses Less expense reductions (Note5) (83,687) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (402,233) Financial futures contracts (Note3) (8,172,409) Written options (Note3) 1,323,678 Foreign currencytransactions (42,151,171) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 168,970,463 Investments in affiliated issuers (399,540) Financial futures contracts (Note3) (2,074,670) Written options (Note3) 626,971 Translation of assets and liabilities in foreigncurrencies 15,146,686 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements 28 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 11-30-09 ended (Unaudited) 5-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $49,360,870 $72,054,532 Net realized gain(loss) (49,402,135) 35,987,951 Change in net unrealized appreciation(depreciation) 182,269,910 (149,114,408) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (32,228,784) (49,619,209) ClassB (4,719,642) (9,660,228) ClassC (8,611,956) (11,545,185) ClassI (2,793,409) (1,664,925) ClassR1 (196,584) (319,683) ClassR3 (957) (44) ClassR4 (997) (45) ClassR5 (1,371) (46) From net realizedgain ClassA  (16,093,386) ClassB  (3,528,378) ClassC  (4,092,123) ClassI  (448,575) ClassR1  (105,882) Totaldistributions From Fund share transactions (Note7) Total increase(decrease) Netassets Beginning ofperiod 1,102,124,702 1,161,003,963 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Strategic Income Fund 29 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-09 1 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.23 0.41 0.40 0.32 0.30 0.31 Net realized and unrealized gain (loss) oninvestments 0.61 (0.64) (0.15) 0.07  0.39 Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.42) (0.40) (0.35) (0.34) (0.36) From net realizedgain  (0.14) (0.06) (0.24) (0.14) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $997 $720 $765 $784 $818 $764 Ratios (as a percentage of average net assets): Expenses beforereductions 0.91 5 0.93 6 0.90 0.87 0.88 0.90 Expenses net of feewaivers 0.91 5 0.93 6 0.90 0.87 0.88 0.90 Expenses net of fee waivers andcredits 0.91 5 0.93 6 0.90 0.87 0.88 0.90 Net investmentincome 7.58 5 7.23 6.00 4.80 4.26 4.48 Portfolio turnover (%) 28 43 52 118 52 29 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (if applicable). 4 Not annualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. See notes to financial statements 30 Strategic Income Fund | Semiannual report CLASS B SHARES Periodended 11-30-09 1 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.37 0.35 0.27 0.25 0.26 Net realized and unrealized gain (loss) oninvestments 0.61 (0.64) (0.14) 0.07 0.01 0.39 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.38) (0.36) (0.30) (0.30) (0.31) From net realizedgain  (0.14) (0.06) (0.24) (0.14) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $142 $131 $184 $242 $350 $460 Ratios (as a percentage of average net assets): Expenses beforereductions 1.62 5 1.63 6 1.60 1.54 1.57 1.60 Expenses net of feewaivers 1.61 5 1.63 6 1.60 1.54 1.57 1.60 Expenses net of fee waivers andcredits 1.61 5 1.63 6 1.60 1.54 1.57 1.60 Net investmentincome 6.89 5 6.51 5.27 4.12 3.57 3.79 Portfolio turnover (%) 28 43 52 118 52 29 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Assumes dividendreinvestment (if applicable). 4 Not annualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. CLASS C SHARES Periodended 11-30-09 1 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.37 0.35 0.27 0.25 0.26 Net realized and unrealized gain (loss) oninvestments 0.61 (0.64) (0.14) 0.07  0.39 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.38) (0.36) (0.30) (0.29) (0.31) From net realizedgain  (0.14) (0.06) (0.24) (0.14) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $309 $201 $193 $219 $270 $282 Ratios (as a percentage of average net assets): Expenses beforereductions 1.61 5 1.63 6 1.60 1.57 1.58 1.60 Expenses net of feewaivers 1.60 5 1.63 6 1.60 1.57 1.58 1.60 Expenses net of fee waivers andcredits 1.60 5 1.63 6 1.60 1.57 1.58 1.60 Net investmentincome 6.86 5 6.53 5.29 4.10 3.56 3.79 Portfolio turnover (%) 28 43 52 118 52 29 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (if applicable). 4 Not annualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. See notes to financial statements Semiannual report | Strategic Income Fund 31 CLASS I SHARES Periodended 11-30-09 1 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.24 0.42 0.42 0.34 0.32 0.33 Net realized and unrealized gain (loss) oninvestments 0.63 (0.65) (0.14) 0.07 0.01 0.39 Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.44) (0.43) (0.37) (0.37) (0.38) From net realizedgain  (0.14) (0.06) (0.24) (0.14) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net asset value, end of period (inmillions) $105 $45 $13 $16 $13 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.53 5 0.57 6 0.51 0.49 0.49 0.53 Expenses net of feewaivers 0.52 5 0.57 6 0.51 0.49 0.49 0.53 Expenses net of fee waivers andcredits 0.52 5 0.57 6 0.51 0.49 0.49 0.53 Net investmentincome 7.90 7.70 6.35 5.19 4.64 4.85 Portfolio turnover (%) 28 43 52 118 52 29 1 Semiannual period from 6-1-09 to 11-30-09. Unaudited. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (if applicable). 4 Not annualized. 5 Annualized 6 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. CLASS R1 SHARES Periodended 11-30-09 1 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.22 0.38 0.37 0.29 0.28 0.29 Net realized and unrealized gain (loss) oninvestments 0.61 (0.64) (0.14) 0.07  0.39 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.39) (0.38) (0.32) (0.32) (0.34) From net realizedgain  (0.14) (0.06) (0.24) (0.14) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $6 $5 $5 $5 $4 $1 Expenses beforereductions 1.29 5 1.33 1.35 1.26 1.19 1.08 Expenses net of feewaivers 1.28 5 1.33 1.35 1.26 1.19 1.08 Expenses net of fee waivers andcredits 1.28 5 1.33 1.35 1.26 1.19 1.08 Net investmentincome 7.23 5 6.81 5.54 4.44 4.00 4.29 Portfolio turnover (%) 28 43 52 118 52 29 1 Semiannual period from 6-1-09 to 11-30-09. Unaudited. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (if applicable). 4 Not annualized. 5 Annualized See notes to financial statements 32 Strategic Income Fund | Semiannual report CLASS R3 SHARES Periodended 11-30-09 1 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.22 0.01 Net realized and unrealized gain oninvestments 0.61 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.01) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions)  7  7 Ratios (as a percentage of average net assets): Expenses beforereductions 3.33 8 3.49 8 Expenses net of feewaivers 1.25 8 1.25 8 Expenses net of fee waivers andcredits 1.25 8 1.25 8 Net investmentincome 7.42 8 6.02 8 Portfolio turnover (%) 28 43 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 Period from 5-22-09 (inception date) to 5-31-09. 3 Based on the average daily sharesoutstanding. 4 Assumes dividendreinvestment (if applicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Less than $500,000. 8 Annualized. CLASS R4 SHARES Periodended 11-30-09 1 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.23 0.01 Net realized and unrealized gain oninvestments 0.61 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.01) Total distributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions)  7  7 Ratios (as a percentage of average net assets): Expenses beforereductions 3.08 8 3.25 8 Expenses net of feewaivers 0.95 8 0.95 8 Expenses net of fee waivers andcredits 0.95 8 0.95 8 Net investmentincome 7.71 8 6.32 8 Portfolio turnover (%) 28 43 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 Period from 5-22-09 (inception date) to 5-31-09. 3 Based on the average daily sharesoutstanding. 4 Assumes dividendreinvestment (if applicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Strategic Income Fund 33 CLASS R5 SHARES Periodended 11-30-09 1 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.27 0.01 Net realized and unrealized gain oninvestments 0.59 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.01) Total distributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions)  7  7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.31 8 3.00 8 Expenses net of feewaivers 0.64 8 0.65 8 Expenses net of fee waivers andcredits 0.64 8 0.65 8 Net investmentincome 8.92 8 6.62 8 Portfolio turnover (%) 28 43 1 Semiannual period from 6-1-09 to 11-30-09. Unaudited. 2 Period from 5-22-09 (inception date) to 5-31-09. 3 Based on the average daily sharesoutstanding. 4 Assumes dividendreinvestment (if applicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Less than $500,000. 8 Annualized. See notes to financial statements 34 Strategic Income Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income. John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Adviser and its affiliates owned100%, 100%, and 11% of the shares ofbeneficial interest of Class R3, Class R4 and ClassR5 shares, respectively, of the Fund on November30, 2009. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after period end through the date that the financial statements were issued, January 25, 2010, have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
